DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s Response filed 12/13/2019. 
Claims 1-20 are pending and have been examined here. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible subject matter under 35 U.S.C. 101. If the claim fails to integrate the exception into a practical application of that exception, the claim is directed to an abstract idea.  Finally, if the claims are directed to a judicial exception to patentability, the claims are then analyzed determine whether the claims are directed to patent eligible subject matter by reciting meaningful limitations which transform the judicial exception into something significantly more than the judicial exception itself. If they do not, the claims are not directed towards eligible subject matter under 35 U.S.C. § 101.
Regarding independent claims 1 and 11 the claims are directed to one of the four statutory categories (a machine, a process, and an article of manufacture, respectively.) The claimed invention of independent claims 1 and 11 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1 and 11, as a whole, recite the following limitations:
extracting location information of nodes from origin data and destination data of historical load data for historical loads, the location information for each of the nodes comprising a zip code of the node, a latitude of the node, and a longitude of the node; (claims 1,11; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could extract this information; alternatively the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since the limitation recites the extraction of information regarding historical loads, a step which would be performed by commercial shipping entities performing commercial shipment services for its customers.)  
performing a first-level clustering of the nodes based on zip codes of the nodes to generate first-level clusters; (claims 1,11; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could cluster nodes based on zip codes; alternatively the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since the limitation recites the clustering of shipment nodes based on zip codes, a step which would be performed by commercial shipping entities performing commercial shipment services for its customers.)
setting a cluster diameter parameter; (claims 1,11; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could set a cluster diameter parameter; alternatively the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since the limitation recites the setting of a cluster diameter parameter for clustered shipment nodes, a step which would be performed by commercial shipping entities performing commercial shipment services for its customers.)  
determining a cluster number for a second-level clustering based on the cluster diameter parameter; (claims 1,11; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could determine a cluster number based on a diameter parameter; alternatively the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since the limitation recites the determination of a cluster number, a step which would be performed by commercial shipping entities performing commercial shipment services for its customers.)  
performing the second-level clustering of the first-level clusters in the first-level clustering based on the cluster number to generate second-level clusters; (claims 1,11; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could perform second level clustering based on a cluster number; alternatively the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since the limitation recites the generation of a second level cluster based on a cluster number, a step which would be performed by commercial shipping entities performing commercial shipment services for its customers.)  
assigning a region cluster identifier to each of the second-level clusters and each of the nodes within each of the first-level clusters that are within each of the second-level clusters; (claims 1,11; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could assign a region cluster identifier in this manner; alternatively the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since the limitation recites assignment of a region identifier to a cluster, a step which would be performed by commercial shipping entities performing commercial shipment services for its customers.)  
and matching at least one of a plurality of tour templates with at least one live load assignment request based at least in part on the region cluster identifiers associated with the nodes. (claims 1,11; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment could match tour templates with load assignment requests based on region cluster identifiers; alternatively the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since the limitation recites the matching of tour templates with assignment requests based on region cluster identifiers, a step which would be performed by commercial shipping entities performing commercial shipment services for its customers.)  
The above elements, as a whole, recite mental processes since, but for the requirement to perform the steps on a set of generic computer components, each the entirety of the steps above could be performed by a human using their mind, pen and paper, and simple observation, evaluation, and/or judgment. What’s more, but for the requirement to implement the above limitations on a set of generic computer components, the above process, as a whole, recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since they collectively recite a process for clustering, categorizing, and assigning nodes so that tour templates may be matched thereto, a process which would be performed by commercial shipping entities performing commercial shipment services for its customers.  
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
A system comprising: one or more processors; (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
and one or more non-transitory computer-readable media storing computing instructions configured to run on the one more processors and perform: (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A method being implemented via execution of computing instructions configured to run at one or more processors and stored at one or more non-transitory computer-readable media, the method comprising: (claim 11; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. 
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claims 1 and 11 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 2-10 and 12-20, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claims 2 and 12:
wherein the nodes comprise physical stores and vendors involved in the historical loads.
 This limitation merely alters the types of nodes used in the abstract ideas above, and therefore further recites the one or more abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 3 and 13:
 wherein: the first-level clustering is a rule-based clustering based on all five digits of each of the zip codes of the nodes;
and each of the first-level clusters in the first-level clustering is associated with a different five-digit zip code.
This limitation merely alters the type of clustering and the type of information used in the clustering, and therefore further recites the one or more abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
 Claims 4 and 14:
 wherein the cluster diameter parameter is approximately 30 miles.
 This limitation merely alters the cluster diameter parameter used in the abstract ideas above, and therefore further recites the one or more abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 5 and 15:
 wherein a location of each first-level cluster of the first-level clusters is calculated based on a centroid of the nodes in the first-level cluster.
 This limitation merely alters the steps used in the clustering step of the abstract ideas above, and therefore further recites the one or more abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 6 and 16:
 wherein the second-level clustering is performed using a hierarchical clustering of the first-level clusters.
 This limitation merely alters the type of second level clustering used in the abstract ideas above, and therefore further recites the one or more abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 7 and 17:
 wherein the cluster number is determined using a binary search.
 This limitation merely alters the technique used for determining the cluster number above, and therefore further recites the one or more abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 8 and 18:
 wherein the cluster number is further determined using the binary search by comparing the cluster diameter parameter to a first diameter of a first second-level cluster of the second-level clusters at a predetermined percentile of a cumulative distribution of diameters of the second-level clusters.
 This limitation merely alters the technique used for determining the cluster number above, and therefore further recites the one or more abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 9 and 19:
 wherein the diameters of the second-level clusters are each calculated based on a maximum distance between any two nodes of the nodes within the second-level cluster.
 This limitation merely alters the technique used for calculating cluster diameters above, and therefore further recites the one or more abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 10 and 20:
 wherein a distance between any two nodes of the nodes within the second-level cluster is determined based on the latitude and the longitude of each of the any two nodes of the nodes within the second-level cluster.
 This limitation merely alters the technique used for calculating cluster diameters above, and therefore further recites the one or more abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 2-10 and 12-20, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628